Citation Nr: 1114901	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  05-28 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims for service connection for an acquired psychiatric disorder and cancer of the left breast; and also declined to reopen a claim for service connection for a total hysterectomy for leiomyomata, status post elective tubal ligation.  

In a rating decision issued in March 2008, the RO granted service connection for the total hysterectomy for leiomyomata, status post elective tubal ligation.  In another rating decision issued in June 2010, the RO granted service connection for cancer of the left breast.  As the Veteran has not appealed the disability ratings or effective dates assigned, these issues are not for adjudication.

Although the Veteran's claim was initially limited to PTSD, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue has been recharacterized as shown above.

The issues of entitlement to increased ratings for thoracic and lumbar spine scoliosis and nerve root impingement of the left and right hips and buttocks have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction them and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service treatment records do not reflect evidence of a psychiatric disorder during active duty.

2.  Psychiatric disorders, including PTSD and dysthymia, were first diagnosed many years after service.

3.  The stressor of an alleged sexual assault has not been corroborated. 

4.  The preponderance of the evidence shows that the Veteran does not have a psychiatric disability that is related to or had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in April 2004 and May 2004, prior to the initial adjudication of the Veteran's claim.  A letter sent in July 2009 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that this letter was issued after the rating decision, the Board notes that the claim was thereafter readjudicated by way of a supplemental statement of the case dated in June 2010.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service, VA, and private treatment records, and SSA records have been obtained and she has been provided with an appropriate VA examination in connection with her present claim.  What is more, the Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  Further, the Veteran declined a hearing related to her present claims and the RO has fully, or at a minimum substantially, complied with the Board's April 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

Analysis

The Veteran asserts that she currently has a psychiatric disorder related to a sexual assault that occurred during service in August 1983.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

In this case, the Veteran's only reported stressor is related to an alleged sexual assault.  When a PTSD claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  38 C.F.R. § 3.304(f).  Further after-the-fact medical evidence can be used to establish a stressor based on personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999), cf. Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In Patton, the Court specified that there are special evidentiary procedures for PTSD claims based on personal assault.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

38 C.F.R. § 3.304(f) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

Service connection may also be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, according to 38 C.F.R. § 3.309(a), service connection for psychosis may be granted on a presumptive basis if the condition is manifested to a compensable degree within one year after separation from service.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  The Federal Circuit Court has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran's service treatment records show no diagnosis of a psychiatric disorder.  There is no evidence of pregnancy tests or tests for sexually transmitted diseases, and no records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians.  

The service personnel records reveal that she received a Good Conduct Medal for the period of October 1981 to October 1984.  She also received an Army Achievement Award for the period of service from September 1983 to February 1984.  She received a Letter of Recommendation in October 1983 for her achievements and devotion to duty while serving with the 41st Combat Support Hospital in Honduras, Central America.  The personnel records show a pattern of misconduct appears to have begun in 1985.  The service records indicate that the Veteran was discharged due to a pattern of misconduct that included marijuana use (for which she received two Article 15's), being drunk on duty, being absent for duty, dishonored checks, disobeying orders, and disrespect.  The DD 214 shows that she was discharged under honorable conditions.  

Post-service VA treatment records show the Veteran denied having received psychiatric treatment prior to February 2004.  She was diagnosed with dysthymia and rule out PTSD, based on her report of military sexual trauma, in March 2005.

The Veteran filed an application for Social Security Administration (SSA) disability benefits based, in part, on a psychiatric disorder.  The SSA records show that private psychologists working as medical consultants diagnosed the Veteran with mild PTSD and adjustment disorder, unspecified, based on her allegation of a gang rape during military service.  The psychiatric medical review summary also indicated that for each of these disorders, although a medically determinable impairment was present, it did not precisely satisfy the diagnostic criteria.

The Veteran reported that she was treated at a civilian hospital (i.e. the University Health System) immediately after the assault, and that the assault was reported to both the military police and the San Antonio, Texas Police Department.  The RO contacted the University Health System to obtain records associated with the Veteran's treatment following the assault.  The hospital responded that they were unable to identify the Veteran as a patient based on the information provided, and requested more information (e.g. date of birth, social security number, and any alternate names) to locate the records.  The Board notes that this information was provided in the initial request, thus the reply received by the hospital is essentially a negative response.  The RO also attempted to obtain the police reports from the military police and the San Antonio, Texas Police Department, but was informed that no such records exist.  

The Veteran underwent a VA psychiatric examination in March 2008 and a VA examiner determined that she currently did not have a diagnosable psychiatric disorder.  In rendering this opinion, however, the examiner did not take into consideration the other psychiatric assessments of record, which included diagnoses of depression and PTSD.  

The Veteran had an additional examination in September 2009.  Based upon a review of the Veteran's service records, claims file, clinical examination, and administration of the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), the examiner determined that the Veteran did not have PTSD and did not currently meet any diagnostic criteria for any other valid psychiatric diagnosis.  The examiner explained that the Veteran consistently denied symptoms of PTSD or any other mental illness, which is entirely congruent with the findings at the March 2008 VA examination.  However, from the description of her history, it is not entirely possible to rule out the possibility that she had PTSD in the past, especially in the years immediately following the sexual assault.  The examiner also commented that the Veteran's decline in performance as demonstrated by the service personnel records was not consistent with an assault having occurred, but was more likely to have been associated with the death of her mother.  This was particularly so because the Veteran perceived it necessary to return home to care for her three dependent children whom her mother had been caring for.  The examiner noted that the claims file documents that she had sought the Chaplain's assistance in obtaining a hardship discharge so she could return home to care for her children, the youngest of who was nine years of age.  The examiner also opined that the Veteran's service treatment records do not reflect any physiologic complaints consistent with an assault having occurred.  Her physiological complaints and surgery in service were not associated with psychological issues, but were related to her physical health.  The examiner also opined that it was not at least as likely as not that the Veteran's currently diagnosed psychiatric disorder was related to her period of active service, to include the alleged sexual assault, or a service-connected disability, because the Veteran does not have a currently diagnosed psychiatric disorder.   

After a careful review, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and dysthymia, is not warranted.  As a psychosis was not diagnosed within one year of separation from active duty, service connection for such may not be presumed.  See 38 C.F.R. § 3.307, 3.309.  

A current psychiatric disability has been established.  Although VA examiners have determined that no psychiatric disorder currently exists or is in remission; SSA and VA treatment records reflect diagnoses of mild PTSD, adjustment disorder unspecified, and dysthymia since this claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

The next step then, is to determine whether the Veteran's reported stressor of military sexual assault has been corroborated or verified.  As noted, service records and after-the-fact medical evidence can be used to corroborate a stressor based on an account of personal assault.   38 C.F.R. § 3.304(f)(4); See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  Here, the service records do not document the assault.  There also are no civilian or military police reports of the assault.  Although the service records reflect evidence of a behavior change, such as deterioration in work performance, this did not occur until more than a year following the claimed assault.  The Board also notes that the Veteran received good evaluations for the term contemporaneous to the assault.  Nonetheless, the Board submitted this evidence of deterioration in work performance to a VA examiner with a specialty in clinical psychology, for an opinion as to whether the evidence indicated that a personal assault occurred, and the VA examiner opined that it did not.  The Board places significant probative value on this opinion, as it is based on a clinical interview of the Veteran, a comprehensive and accurate review of the Veteran's medical and service history, is consistent with the evidence of record, and is supported by sound and well-explained rationale.  This is the only medical opinion in the record which addresses the question of whether the evidence of record corroborates the Veteran's alleged military sexual trauma.  

The Board is mindful that a VA physician provided diagnoses of rule-out PTSD and dysthymia, and that SSA medical consultants diagnosed mild PTSD and an adjustment disorder based on the Veteran's report of military sexual trauma.  The Board, however, finds the September 2009 VA psychiatric examination report to be the most probative evidence as to whether the Veteran has a psychiatric disability and its relationship to service.  In light of the detailed history of the Veteran's psychiatric problems, her current symptom and based on the results on the testing conducted during the examination, the Board finds that the evidence shows that the Veteran does not have a psychiatric disability that is related to or had its onset in service.

The Board has also considered the Veteran's lay statements in support of her claim.  She reports that she was assaulted in service and that she currently experiences a number of psychiatric symptoms, including depression, anxiety, and nightmares, as a result of this assault.  The Veteran is competent to report on the onset of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She has not asserted a continuity of symptoms since service and the record does not show otherwise.  Moreover, even if the Veteran were competent to diagnose a current psychiatric disability or opine as to its etiology, the Board finds that her assertions as to the presence and/or etiology of any current psychiatric disabilities are outweighed by the more probative VA medical examiner's opinion.  As such, service connection for a psychiatric disorder must be denied.  The Board has considered the doctrine of reasonable doubt, but for the reasons just expounded, finds it to be inapplicable, as the record does not provide an approximate balance of negative and positive evidence.  38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


